Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/09/2019,07/31/2020, 12/02/2019, 04/29/2021, 05/14/2020, 04/08/2022, and 06/02/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what is meant by “The method of claim 1 wherein producing further comprises:” in claim 3. Claim 1 is not reciting producing anything and it is not clear what term “producing” is referencing to, therefore, lack of antecedent basis for “producing” makes the claim indefinite. For examination Examiner interprets this phrase as: The method of claim 1 further comprises:”.
Also, it is not clear what is meant by “the computer system of claim 14 wherein instructions to produce further configure the one or more processors: “in claim 16, besides the claim lacks antecedent basis for term “to produce” and it is not clear what is produced in claim 14.
For examination Examiner interprets this phrase as: The method of claim 14 further comprises the one or more processors:”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-38 are rejected under 35 U.S.C. 101 the claimed inventions are directed to an abstract idea without significantly more.

Regarding independent claim 1, the claim recites “calculating” that can be considered to be directed toward a mental process and/or mathematical concept, and the “classifying” step can be directed toward a mental process as well. (see also 13/331288, PTAB decision 4/14/21, p.8 regarding “classification”). 
The claim does not recite additional elements that integrate the judicial exception into a practical application. The “retrieving” step appears to be directed toward a data gathering function and the “computer system” executing the steps only generally links the use of the judicial exception to a particular technological environment (e.g., computer implemented). 
The additional elements do not amount to significantly more. Similarly, the additional elements of the “retrieving” step and the “computer system” merely provide insignificant extra-solution activity (e.g., data gathering) and a generally linking of the judicial exception to a particular technological environment.
Regarding Dependent claim 2, further limits the abstract limitations of claim 1, with additional mathematical concepts (i.e., calculating), and mental steps of “making a determination” regarding the data (see MPEP 2106.04(a)(2)(III) A.: claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions).  Determining wettability based on local surface properties, local fluid chemical composition, and aging time is merely an opinion or judgement one wettability based on those properties, thus this limitation can be considered a mental step.  
Regarding Dependent claim 3, recites additional abstract limitations to claim 1, with a mental step of assigning parameters.  A person could examine the data and mentally assign input parameters from the calculated data, this limitation can be considered a mental step.  
Regarding Dependent claim 4, recites additional abstract limitations to claim 1, with additional mathematical concept of a triangulated mesh and fluid is represented by voxels with voxels assigned attributes, these limitations can be considered additional mathematical concepts or mental steps.  
Regarding Dependent claim 5, recites additional abstract limitations to claim 1, with additional mathematical concept of voxels can be cut to conform the fluid to the triangulated mesh, these limitations can be considered additional mathematical concepts or mental step.  
Regarding Dependent claim 6, recites additional abstract limitations to claim 1, with a calculating step of performing a drainage simulation. The additional element fails to amount to significant more.
Regarding Dependent claim 7, recites additional abstract limitations to claim 6, with a mental step of the user-specified conditions are selected from the group consisting of representative of laboratory and reservoir conditions.  These limitations can be considered additional mathematical concepts or mental step.  
Regarding Dependent claim 8, recites additional abstract limitations to claim 7, with additional step of simulating drainage using a fluid computational technique to establish fluid phase distribution for user-specified conditions through the rock sample representation. The additional element fails to amount to significant more.
Regarding Dependent claim 9, recites additional abstract limitations to claim 1, with additional step of performing drainage simulation, performing a local curvature calculation at each surface in the rock sample representation; and applying results of the local curvature calculation to calculate the local capillary pressure at every surface location, these limitations can be considered a mental step or mathematical concept.  
Regarding Dependent claim 10, recites additional abstract limitations to claim 1, with additional steps performing an iteration of determining the numerical representation of wettability alteration, the allowing the fluid phases to redistribute due to the modified surface wettability; and repeating determination the numerical representation of wettability alteration, these limitations can be considered a mental step or mathematical concept.  
Regarding Dependent claim 11, recites additional abstract limitations to claim 1, with additional steps providing a numerical prediction of surface wettability alteration and resulting spatial distribution of wettability in the form of the calculated contact angle at each surface location, these limitations can be considered a mental step or mathematical concept or the additional element fails to amount to significant more.
Regarding Dependent claim 12, recites additional abstract limitations to claim 1, with additional limitation discrete surface element and one or more fluid elements are in communication, and local wettability determinations, iteratively performing and repeating calculations are limitation can be considered a mental step or mathematical concept.
Regarding Dependent claim 13, recites additional abstract limitations to claim 1, with additional limitation simulating multi-phase flow behavior through a reservoir rock adjacent a gas or oil well, and determining the multi-phase flow behavior, determining the wettability alteration of the physical rock sample are limitation can be considered a mental step or mathematical concept and the additional element fails to amount to significant more.
Regarding Dependent claim 38, recites additional abstract limitations to claim 1, with additional limitation iteratively performing wettability alteration followed by fluid phase redistribution, repeated wettability alteration until the computing system detects a convergence measured by a subsequent repetition not significantly changing values of determined contact angles are limitation can be considered a mental step or mathematical concept and the additional element fails to amount to significant more.
Regarding independent claim 14, the claim recites “calculate local curvature” that can be considered to be directed toward a mental process and/or mathematical concept, and the “classifying” step can be considered to be directed toward a mental process as well. (see also 13/331288, PTAB decision 4/14/21, p.8 regarding “classification”). 
The claim does not recite additional elements that integrate the judicial exception into a practical application. The “retrieve” step appears to be directed toward a data gathering function and the “computer system” executing the steps only generally links the use of the judicial exception to a particular technological environment (e.g., computer system). 
The additional elements do not amount to significantly more. Similarly, the additional elements of the “retrieving” step and the “computer system” merely provide insignificant extra-solution activity (e.g., data gathering) and a generally linking of the judicial exception to a particular technological environment.
Regarding Dependent claim 15, recites additional abstract limitations to claim 14, with additional mathematical concepts (i.e., calculating), and mental steps of making a determination regarding the data (see MPEP 2106.04(a)(2)(III)A.: claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions).  Determining wettability based on local surface properties, local fluid chemical composition, and aging time is merely an opinion or judgement one wettability based on those properties, thus this limitation can be considered a mental step. The additional element fails to amount to significant more.
Regarding Dependent claim 16, recites additional abstract limitations to claim 14, with a mental step of assigning parameters.  A person could examine the data and mentally assign input parameters from the calculated data, this limitation can be considered additional mathematical concepts. The additional element fails to amount to significant more.
Regarding Dependent claim 17, recites additional abstract limitations to claim 14, with additional mathematical concept of a triangulated mesh and fluid is represented by voxels with voxels assigned attributes, this limitation can be considered additional mathematical concepts.  The additional element fails to amount to significant more.
Regarding Dependent claim 18, recites additional abstract limitations to claim 17, with additional limitation voxels can be cut to conform the fluid to the triangulated mesh, these limitations can be considered additional mathematical concepts and mental step.  The additional element fails to amount to significant more.
Regarding Dependent claim 19, recites additional abstract limitations to claim 14, with additional step of performing a drainage simulation to establish a fluid phase distribution according to user-specified conditions, this limitation can be considered additional mathematical concepts.  The additional element fails to amount to significant more.
Regarding Dependent claim 20, recites additional abstract limitations to claim 19, with additional step selecting the user-specified conditions from the group consisting of representative of laboratory and reservoir conditions thus this limitation can be considered a mental step.  The additional element fails to amount to significant more.

Regarding Dependent claim 21, recites additional abstract limitations to claim 20, with addition of instructions to perform drainage simulation and processors simulate drainage using a fluid computational technique to establish fluid phase distribution for user-specified conditions through the rock sample representation. The additional element fails to amount to significant more.
Regarding Dependent claim 22, recites additional abstract limitations to claim 1, with additional instructions to perform drainage simulation and performing a local curvature calculation at each surface in the rock sample apply results of the local curvature calculation to calculate the local capillary pressure at every surface location, these limitations can be considered mathematical concepts and mental steps.  The additional element fails to amount to significant more.
Regarding Dependent claim 23, recites additional abstract limitations to claim 14, with additional steps after performing an iteration of determining the numerical representation of wettability alteration, allow the fluid phases to redistribute due to the modified surface wettability; and repeat determination the numerical representation of wettability alteration, these limitations can be considered a mental step and mathematical concepts.  The additional element fails to amount to significant more.
Regarding Dependent claim 24, recites additional abstract limitations to claim 14, with additional limitation the computer system provides a numerical prediction of surface wettability alteration and resulting spatial distribution of wettability in the form of the calculated contact angle at each surface location. The additional element fails to amount to significant more.
Regarding Dependent claim 25, recites additional abstract limitations to claim 14, with additional limitation a discrete surface element and one or more fluid elements are in communication, and local wettability determinations are made that depend on the local properties of mineral type, fluid properties, fluid composition, capillary pressure, and disjoining pressure, these limitations can be considered additional mathematical concepts and mental steps. The additional element fails to amount to significant more.
Regarding Dependent claim 26, recites additional abstract limitations to claim 14, with additional steps of wettability alteration is iteratively performed followed by fluid phase redistribution, with the wettability alteration repeated until the computer system detects a convergence measured by a subsequent repetition not significantly changing values of determined contact angles, these limitations can be considered additional mathematical concepts.  The additional element fails to amount to significant more.
Regarding independent claim 27, the claim recites “calculate local curvature” that can be considered to be directed toward a mental process and/or mathematical concept, and the “classifying” step can be considered to be directed toward a mental process as well. (see also 13/331288, PTAB decision 4/14/21, p.8 regarding “classification”). 
The claim does not recite additional elements that integrate the judicial exception into a practical application. The “retrieve” step appears to be directed toward a data gathering function and the “computer program” executing the steps only generally links the use of the judicial exception to a particular technological environment (e.g., computer instructions). 
The additional elements do not amount to significantly more. Similarly, the additional elements of the “retrieving” step and the “computer system” merely provide insignificant extra-solution activity (e.g., data gathering) and a generally linking of the judicial exception to a particular technological environment.
Regarding Dependent claim 28, further limits the abstract limitations of claim 27, with additional mathematical concepts (i.e., calculating), and mental steps of making a determination regarding the data (see MPEP 2106.04(a)(2)(III) A.: claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions).  Determining wettability based on local surface properties, local fluid chemical composition, and aging time is merely an opinion or judgement one wettability based on those properties, thus this limitation can be considered a mental step.  
Regarding Dependent claim 29, recites additional abstract limitations to claim 27, with a mental step of assigning parameters.  A person could examine the data and mentally assign input parameters from the calculated data.  
Regarding Dependent claim 30, recites additional abstract limitations to claim 27, with additional mathematical concept of a triangulated mesh and fluid is represented by voxels with voxels assigned attributes. The additional element fails to amount to significant more.
Regarding Dependent claim 31, recites additional abstract limitations to claim 30, with additional mathematical concept of voxels can be cut to conform the fluid to the triangulated mesh. The additional element fails to amount to significant more.
Regarding Dependent claim 32, recites additional abstract limitations to claim 27, with additional steps of calculating step of performing a drainage simulation, these limitations can be considered additional mathematical concepts. The additional element fails to amount to significant more.
Regarding Dependent claim 33, recites additional abstract limitations to claim 27, with additional steps calculating step of performing a drainage simulation, these limitations can be considered additional mathematical concepts.  
Regarding Dependent claim 34, recites additional abstract limitations to claim 27, with additional steps after performing an iteration of determining the numerical representation of wettability alteration, allow the fluid phases to redistribute due to the modified surface wettability; and repeat determination the numerical representation of wettability alteration, these limitations can be considered additional mathematical concepts.  
Regarding Dependent claim 35, recites additional abstract limitations to claim 27, with additional steps the instructions cause the computing system to provide a numerical prediction of surface wettability alteration and resulting spatial distribution of wettability in the form of the calculated contact angle at each surface location. The additional elements do not amount to significantly more.
Regarding Dependent claim 36, recites additional abstract limitations to claim 27, with additional limitation a discrete surface element and one or more fluid elements are in communication, and local wettability determinations are made that depend on the local properties of mineral type, fluid properties, fluid composition, capillary pressure, and disjoining pressure, these limitations can be considered additional mathematical concepts or mental steps.  The additional elements do not amount to significantly more.
Regarding Dependent claim 37, recites additional abstract limitations to claim 27, with additional steps wettability alteration is iteratively performed followed by fluid phase redistribution, with the wettability alteration repeated until the computing system detects a convergence measured by a subsequent repetition not significantly changing values of determined contact angles.
The claim limitations for the independent and dependent claims have been considered both individually and in combination and do not amount to a practical application. Should Applicant have support in the Specification, Applicant may overcome such rejection with a positive recitation of the particular structure(s) executing the various aspects of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1, 3, 10-11, 14, 16, 23-25, 27, 29, and 34-36 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Dyshlyuk, (US 20180120213 A1, “Dyshlyuk”).
Regarding independent claim 1, 
Dyshlyuk discloses a computer implemented method (at least ¶0011 numerical simulations that is possible with computer implemented methods also ¶0074-¶0079) for determining a wettability alteration (at least Abstract and e.g., ¶0021, ¶0060 ¶0071- determining wettability changes resulting oil displacement with water in pores surfaces) of a physical rock sample in the presence of at least two fluids (e.g., ¶0002 two immiscible liquids¶0021-oil and water), comprises:
retrieving by a computing system (e.g.,¶0011-¶0014,¶0022-¶0024 obtaining a three dimensional image- computed X-ray microtomography) a representation (¶0022-¶0024,¶0026-¶0030 three-dimensional image) of a physical rock sample (e.g., ¶0012-a three-dimensional image of an internal structure of a rock sample is obtained by computed X-ray microtomography-Fig.1 step 3 : 3D image of sample), the representation including pore space and grain space data (e.g.,¶0024-solid phase and pores or e.g., ¶0031 voxels pore “0” and rock “1”,Fig.1 pore rock interface 5) corresponding to the physical rock sample (rock sample);
calculating by the computing system (e.g., ¶0072 computer simulation and ¶0075- a processor to perform calculations), local curvature (e.g., ¶0064- local curvature R1 and R2 are the main radii of the curvature of the oil-water phase interface, and R=R1R2/(R1+R2) is the effective local curvature of the surface) for a surface location in the pore space (e.g., Eq. 4- ¶0064: where R1 and R2 are the main radii of the curvature of the oil-water phase interface also Abstract- method for determining equilibrium wettability of an interface between a void space and a solid phase of a rock sample ); and
classifying by the computer system wettability of the surface location corresponding
to the physical rock based on the determination of local curvature (at least figs.1-2 determining wettability W(A) in steps13, 14, 16 and e.g., ¶0070- knowing curvature of surface from Eq.4 then it is possible to determine in which regions of the surface there is no water film ,i.e., the film thickness is equal to zero, and components of oil could change the wettability of the given region of the surface, wettability of this part of the surface changes by W(AOil)=−1, and the wettability of the remaining part of the surface remains unchanged).
Regarding claim 3, which depends on claim 1,
Dyshlyuk discloses wherein producing further comprises:
assigning input parameters needed for wettability simulation to the computer simulation environment (e.g., ¶0053 initial conditions ¶0072- computer simulation to calculate and solve equations such as eq.1-3, i.e., boundary or initial values for iterations are needed as input values e.g.¶0072 selecting the critical value R′ as initial value for iterations).
Regarding claim 10, which depends on claim 1,
Dyshlyuk discloses wherein after performing an iteration of determining the numerical representation of wettability alteration (¶0072-¶0073 R′ can be selected and adjusted iteratively by calculating the surface area and after calculating the critical value of the surface curvature the equilibrium wettability of the surface is determined, wettability of a surface having local curvature less than the critical value remains unchanged (equal to wettability of the solid phase of the rock W0), and wettability of the rest part of the surface changes by W(AO)=−1), the method further comprises allowing the fluid phases to redistribute due to the modified surface wettability (¶0072-¶0073- for each iteration calculation results compared with experimental results meaning for each R’ all the results for new conditions or redistributed fluids are obtained to be compared with experimental results); and
repeating determination the numerical representation of wettability alteration (¶0072-¶0073- changing wettability to W(AO)=-1 that means modified surface wettability and adjusting iteration meaning repeating determination and updating results each time, and wettability of the rest part of the surface changes by W(AO)=−1).

Regarding claim 11, which depends on claim 1,
Dyshlyuk discloses wherein the method provides a numerical prediction of surface wettability alteration (¶0073 the numerical values for W) and resulting spatial distribution of wettability in the form of the calculated contact angle (¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle also ¶0007-¶0008 discloses measuring a contact angle between a solid surface and a phase interface of two wetting liquid of water and oil is a well-known method giving any information about distribution of wettability on the surface of the core) at each surface location (at least Fig.12 steps 11, 12 determining wettability W at each location of surface A and ¶0043-Determination 11 of wettability 12 of the solid phase of the rock W(A) means that each point of the surface A has the assigned value).
Regarding independent claim 14, 
Dyshlyuk discloses a computer system (e.g., ¶0072, ¶0074 computer simulation) comprises:
one or more processor devices (e.g., ¶0075 processor to perform commands, different computers for different tasks);
memory (¶0076 memory for storing information) coupled to the one or more processor devices (¶0075 processors and ¶0076 different computers);
storage storing executable computer instructions (¶0076 memory for storing information with a volume sufficient for operation with the received data ¶0077management and control of the performed procedure) to determine a wettability alteration of a physical rock sample (e.g., figs. 1-2, steps 1-16) in the presence of at least two fluids (e.g., ¶0002 two immiscible liquids¶0021-oil and water), the instructions to configure the one or more processors (¶0075- processors) to:
retrieve a representation of a physical rock sample (e.g., figs.1-2 steps 1-3 and 6 obtaining 3D image of sample rock), the representation including pore space and grain space data corresponding to the physical rock sample (e.g., fig.1 step 5 pore-rock interface A or 10 roughness of surface A, ¶0041 calculate surface area of void and solid space to calculate roughness F(A) ¶0052 a model 6 of void space);
calculate local curvature for a surface location in the pore space (e.g., ¶0063 and Eq.4 to calculate curvature of film and R1 R2 are the main radii of the curvature of the oil-water phase interface and R is the effective local curvature of the surface, ¶0068 different methods to determine local curvature of the surface at each point of surface A); and
classifying by the computer system wettability of the surface location corresponding to the physical rock based on the determination of local curvature (at least figs.1-2 determining wettability W(A) in steps13, 14, 16 and e.g., ¶0070- knowing curvature of surface from Eq.4 then it is possible to determine in which regions of the surface there is no water film ,i.e., the film thickness is equal to zero, and components of oil could change the wettability of the given region of the surface, wettability of this part of the surface changes by W(AOil)=−1, and the wettability of the remaining part of the surface remains unchanged).
Regarding claim 16, which depends on claim 14,
Dyshlyuk discloses instructions to produce further configure the one or more processors:
assign input parameters needed for wettability simulation to the computer simulation environment (e.g., ¶0053 initial conditions ¶0072- computer simulation to calculate and solve equations such as eq.1-3, i.e., boundary or initial values for iterations are needed as input values e.g.¶0072 selecting the critical value R′ as initial value for iterations).
Regarding claim 23, which depends on claim 14,
Dyshlyuk discloses wherein after performing an iteration of determining the numerical representation of wettability alteration (¶0072-¶0073 R′ can be selected iteratively by calculating the surface area and after calculating the critical value of the surface curvature the equilibrium wettability of the surface is determined, wettability of a surface having local curvature less than the critical value remains unchanged (equal to wettability of the solid phase of the rock W0), and wettability of the rest part of the surface changes by W(AO)=−1), the instructions further configure the one or more processors to:
allow the fluid phases to redistribute due to the modified surface wettability (¶0072-¶0073- for each iteration calculation results compared with experimental results meaning for each R’ all the results for new conditions or redistributed fluids are obtained to be compared with experimental results); and
repeat determination the numerical representation of wettability alteration (¶0072- ¶0073- changing wettability to W(AO)=-1 that means modified surface wettability and adjusting iteration meaning repeating determination and updating results each time, and wettability of the rest part of the surface changes by W(AO)=−1).
Regarding claim 24, which depends on claim 14,
Dyshlyuk discloses wherein the computer system provides a numerical prediction of surface wettability alteration (¶0073 the numerical values for wettability or W(A)) and resulting spatial distribution of wettability in the form of the calculated contact angle (¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle also ¶0007-¶0008 discloses measuring a contact angle between a solid surface and a phase interface of two wetting liquid of water and oil is a well-known method giving any information about distribution of wettability on the surface of the core) at each surface location (at least Fig.12 steps 11, 12 determining wettability W at each location of surface A and ¶0043-Determination 11 of wettability 12 of the solid phase of the rock W(A) means that each point of the surface A has the assigned value).
Regarding claim 25, which depends on claim 14,
Dyshlyuk discloses wherein a discrete surface element (¶0031- selection of boundary voxels is necessary for creation of a discrete representation of the desired surface 5) and one or more fluid elements (e.g., ¶0002 two immiscible liquids¶0021-oil and water) are in communication (e.g., oil and water are in direct contact with rock surface), and local wettability determinations are made that depend on the local properties of mineral type (at least figs1-2: 7-8 mineral analysis to calculate wettability also e.g.,¶0034), fluid properties (¶0034-such as density), fluid composition (e.g., oil and water), capillary pressure (e.g.,¶0062), and disjoining pressure (e.g.,¶0062).
Regarding independent claim 27, 
Dyshlyuk discloses a computer program product (e.g.,¶0072,¶0074 computer simulation) tangibly stored on a computer readable non- transitory storage device (¶0076 memory for storing information) coupled to the one or more processor devices (¶0075 processors and ¶0076 different computers) that stores executable computer instructions (¶0076 memory for storing information with a volume sufficient for operation with the received data ¶0077management and control of the performed procedure) to determine a wettability alteration of a physical rock sample (e.g., figs. 1-2, steps 1-16 ) in the presence of at least two fluids (e.g., ¶0002 two immiscible liquids¶0021-oil and water), the instructions for causing a computing system to:
retrieve a representation of a physical rock sample, the representation including pore space and grain space data corresponding to the physical rock sample (e.g.,figs.1-2  steps 1-3 and 6 obtaining 3D image of sample rock), the representation including pore space and grain space data corresponding to the physical rock sample (e.g.,fig.1 step 5 pore-rock interface A or 10 roughness of surface A, ¶0041 calculate surface area of void and solid space to calculate roughness F(A) ¶0052 a model 6 of void space);
calculate local curvature for a surface location in the pore space (e.g., ¶0063 and Eq.4 to calculate curvature of film and R1 R2 are the main radii of the curvature of the oil-water phase interface and R is the effective local curvature of the surface, ¶0068 different methods to determine local curvature of the surface at each point of surface A); and
classifying by the computer system wettability of the surface location corresponding to the physical rock based on the determination of local curvature (at least figs.1-2 determining wettability W(A) in steps13, 14, 16 and e.g., ¶0070- knowing curvature of surface from Eq.4 then it is possible to determine in which regions of the surface there is no water film ,i.e., the film thickness is equal to zero, and components of oil could change the wettability of the given region of the surface, wettability of this part of the surface changes by W(AOil)=−1, and the wettability of the remaining part of the surface remains unchanged).
Regarding claim 29, which depends on claim 27,
Dyshlyuk discloses wherein instructions to produce further comprises instructions to:
assign input parameters needed for wettability simulation to the computer simulation environment (e.g., ¶0053 initial conditions ¶0072- computer simulation to calculate and solve equations such as eq.1-3, i.e., boundary or initial values for iterations are needed as input values e.g.¶0072 selecting the critical value R′ as initial value for iterations).
Regarding claim 34, which depends on claim 27,
Dyshlyuk wherein after performing an iteration of determining the numerical representation of wettability alteration (¶0072-¶0073 R′ can be selected iteratively by calculating the surface area and after calculating the critical value of the surface curvature the equilibrium wettability of the surface is determined, wettability of a surface having local curvature less than the critical value remains unchanged (equal to wettability of the solid phase of the rock W0), and wettability of the rest part of the surface changes by W(AO)=−1), the computing system is further configured to:
allow the fluid phases to redistribute due to the modified surface wettability (¶0073- changing wettability to W(AO)=-1 that means modified surface wettability); and
repeat determination the numerical representation of wettability alteration (¶0072-¶0073- changing wettability to W(AO)=-1 that means modified surface wettability and adjusting iteration meaning repeating determination and updating results each time, and wettability of the rest part of the surface changes by W(AO)=−1).
Regarding claim 35, which depends on claim 27,
Dyshlyuk discloses wherein the instructions cause the computing system to provide a numerical prediction of surface wettability alteration (¶0073 the numerical values for W) and resulting spatial distribution of wettability in the form of the calculated contact angle (¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle also ¶0007-¶0008 discloses measuring a contact angle between a solid surface and a phase interface of two wetting liquid of water and oil is a well-known method giving any information about distribution of wettability on the surface of the core) at each surface location (at least Fig.12 steps 11, 12 determining wettability W at each location of surface A and ¶0043-Determination 11 of wettability 12 of the solid phase of the rock W(A) means that each point of the surface A has the assigned value).
Regarding claim 36, which depends on claim 27,
Dyshlyuk discloses wherein a discrete surface element (¶0031- selection of boundary voxels is necessary for creation of a discrete representation of the desired surface 5) and one or more fluid elements (e.g., ¶0002 two immiscible liquids¶0021-oil and water) are in communication (e.g., oil and water are in direct contact with rock surface), and local wettability determinations are made that depend on the local properties of mineral type (at least figs1-2: 7-8 mineral analysis to calculate wettability also e.g.,¶0034), fluid properties (¶0034-such as density), fluid composition (e.g., oil and water), capillary pressure (e.g.,¶0062), and disjoining pressure (e.g.,¶0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dyshlyuk in view of Beattie (US 20120310614 A1, “Beattie”).

Regarding claim 2, which depends on claim 1,
Dyshlyuk discloses wherein calculating by the computing system, local curvature comprises:
calculating by the computing system, local capillary pressure and local disjoining pressure of the surface locations in the pore space (¶0062-¶0064 and Eq. 4 considering balance or summation of forces capillary pressure and local disjoining pressure to calculate local curvature of rock surfaces in interface of void or pore surface and rock surface also ¶0070-¶0071); and the method further comprises:
determining from the calculated local curvature whether water-film breakage will occur (¶0064-¶0065 and oil in direct contact with surface meaning breaking water film or e.g., ¶0070 possible to calculate zero water film thickness and water film is thin film between rock and oil from disjoining pressure isotherms and if it is zero thickness of water film i.e. oil in contact with rock or water breakage is determined);
for some of the surface locations (different locations R1/R2), determine whether water-film breakage will occur by comparing the capillary pressure to the sum of local curvature-based pressure and local disjoining pressure (Eq.4 and ¶0062-¶0064 provides the balance of these two forces and calculating local curvature R1/R2); and
for at least some of the surface locations with water-film breakage (locations with oil in direct contact with surface), determine the degree of wettability alteration (W(A)) based on local surface properties (¶0072- based on R’ that are determined from balance forces capillary pressure and local disjoining pressure the wettability alteration are calculated, at least figs.1-2 determining wettability W(A) in steps13, 14, 16 and e.g., ¶0070- knowing curvature of surface from Eq.4 then it is possible to determine in which regions of the surface there is no water film ,i.e., the film thickness is equal to zero, and components of oil could change the wettability of the given region of the surface, wettability of this part of the surface changes by W(AOil)=−1, and the wettability of the remaining part of the surface remains unchanged), local fluid chemical composition (¶0006- Wettability is determined by physicochemical interactions of fluids with each other and with the heterogeneous surface of solid media).
Dyshlyuk in ¶0010 discloses that the model of determining equilibrium wettability distribution is for before the rock was subjected to man-induced impacts,
However, Dyshlyuk fails to explicitly teaches determine degree of wettability alteration based on aging time.
Beattie in figs 2-3 teaches a computer-generated grid for two sample rock 21 and 22 and in ¶0063 teaches wettability alteration based on aging time (e.g., 3 weeks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the degree of wettability alteration using Dyshlyuk’s computer implemented method based on aging time as taught by Beattie. One of ordinary skill in the art would know for more realistic representation of the wettability of the rock by computing models the aging time should be considered to have a more reliable and accurate model.
Regarding claim 15, which depends on claim 14,
Dyshlyuk discloses wherein instructions to calculate local curvature configure the one or more processors to:
calculate local capillary pressure and local disjoining pressure of the surface locations in the pore space (¶0062-¶0064 and Eq. 4 considering balance or summation of forces capillary pressure and local disjoining pressure to calculate local curvature of rock surfaces in interface of void or pore surface and rock surface also ¶0070-¶0071); and the computer system is further configured to:
determine from the calculated local curvature whether water-film breakage will occur ((¶0064-¶0065 and oil in direct contact with surface meaning breaking water film or e.g., ¶0070 possible to calculate zero water film thickness and water film is thin film between rock and oil from disjoining pressure isotherms and if it is zero thickness of water film i.e. oil in contact with rock or water breakage is determined);
for some of the surface locations (different locations R1/R2 and), determine whether water-film breakage will occur by comparing the capillary pressure to the sum of local curvature-based pressure and local disjoining pressure (e.g.¶0070 and ¶0062 that gravity forces and capillary pressure push oil towards the solid surface while the resulting disjoining pressure in the film either counteracts these forces ,in case of a positive disjoining pressure, or vice versa, contributes to these forces by reducing the film thickness ,negative disjoining pressure, also zero thickness of water film); and
for at least some of the surface locations with water-film breakage, determine
the degree of wettability alteration (at least W(A) in step 16 figs.1-2) based on local surface properties (at least steps 9-11 and citations about calculating wettability from local curvatures above), local fluid chemical composition (e.g., ¶0006 Wettability is determined by physicochemical interactions of fluids with each other and with the heterogeneous surface of solid media¶0070-cites the methods of modeling considering physicochemical aspects).
Dyshlyuk in ¶0010 discloses that the model of determining equilibrium wettability distribution is for before the rock was subjected to man-induced impacts,
Dyshlyuk fails to explicitly teaches determine degree of wettability alteration based on aging time.
Beattie in figs 2-3 teaches a computer-generated grids for two sample rock 21 and 22 and in ¶0063 teaches wettability alteration based on aging time (e.g., 3 weeks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the degree of wettability alteration using Dyshlyuk’s computer implemented method based on aging time as taught by Beattie. One of ordinary skill in the art would know for more realistic representation of the wettability of the rock by computing models the aging time should be considered to have a more reliable and accurate model.
Regarding claim 28, which depends on claim 27,
Dyshlyuk discloses wherein instructions to calculate local curvature comprises instructions to:
calculate local capillary pressure and local disjoining pressure of the surface locations in the pore space (¶0062, Eq.4 that is resulting pressure from disjointing and capillary pressures ¶0070-¶0071); and the computer program product further comprises instructions to:
determine from the calculated local curvature whether water-film breakage will
occur (¶0064-¶0065 and oil in direct contact with surface meaning breaking water film or e.g., ¶0070 possible to calculate zero water film thickness and water film is thin film between rock and oil from disjoining pressure isotherms and if it is zero thickness of water film i.e. oil in contact with rock or water breakage is determined);
for some of the surface locations (R1/R2), determine whether water-film breakage will occur (e.g.¶0070-water film is thin film between rock and oil from disjoining pressure isotherms and if it is zero thickness of water film i.e. oil in contact with rock or water breakage is determined);
by comparing the capillary pressure to the sum of local curvature-based pressure and local disjoining pressure (e.g.¶0070 and ¶0062 that gravity forces and capillary pressure push oil towards the solid surface while the resulting disjoining pressure in the film either counteracts these forces, in case of a positive disjoining pressure, or vice versa, contributes to these forces by reducing the film thickness, negative disjoining pressure); and
for at least some of the surface locations with water-film breakage, determine
the degree of wettability alteration (at least W(A) in step 16 figs.1-2) based on local surface properties (at least steps 9-11 and citations about calculating wettability from local curvatures above), local fluid chemical composition (e.g., ¶0006 Wettability is determined by physicochemical interactions of fluids with each other and with the heterogeneous surface of solid media¶0070-cites the methods of modeling considering physicochemical aspects).
Dyshlyuk in ¶0010 discloses that the model of determining equilibrium wettability distribution is for before the rock was subjected to man-induced impacts,
Dyshlyuk fails to explicitly teaches determine degree of wettability alteration based on aging time.
Beattie in figs 2-3 teaches a computer generated grids for two sample rock 21 and 22 and in ¶0063 teaches wettability alteration based on aging time (e.g., 3 weeks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the degree of wettability alteration using Dyshlyuk’s computer implemented method based on aging time as taught by Beattie. One of ordinary skill in the art would know for more realistic representation of the wettability of the rock by computing models the aging time should be considered to have a more reliable and accurate model.
Claims 4-5, 17-18, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dyshlyuk in view of Park (US 20100156901 A1, “Park”).

Regarding claim 4, which depends on claim 1,
Dyshlyuk discloses wherein the representation of the rock sample is modeled and fluid is represented by voxels with voxels assigned attributes (¶0028- three-dimensional image; selection of points of the three-dimensional image (voxels) corresponding to the boundaries of the pore-rock interface; determining the normal to the surface in each voxel and ¶0031).
Dyshlyuk fails to disclose the representation of the rock sample is modeled as a triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel-based simulation models are required to for computational models of 3D images.
Regarding claim 5, which depends on claim 4,
Dyshlyuk fails to disclose wherein voxels can be cut to conform the fluid to the triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.
Regarding claim 17, which depends on claim 14,
Dyshlyuk discloses wherein the representation of the rock sample is modeled and fluid is represented by voxels with voxels assigned attributes (¶0028- three-dimensional image; selection of points of the three-dimensional image (voxels) corresponding to the boundaries of the pore-rock interface; determining the normal to the surface in each voxel and ¶0031).
Dyshlyuk fails to disclose the representation of the rock sample is modeled as a triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.
Regarding claim 18, which depends on claim 17,
Dyshlyuk fails to disclose wherein voxels can be cut to conform the fluid to the triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.
Regarding claim 30, which depends on claim 27,
Dyshlyuk discloses wherein the representation of the rock sample is modeled and fluid is represented by voxels with voxels assigned attributes (¶0028- three-dimensional image; selection of points of the three-dimensional image (voxels) corresponding to the boundaries of the pore-rock interface; determining the normal to the surface in each voxel and ¶0031).
Dyshlyuk fails to disclose the representation of the rock sample is modeled as a triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.
Regarding claim 31, which depends on claim 30,
Dyshlyuk fails to disclose wherein voxels can be cut to conform the fluid to the triangulated mesh.
Park at least in Abstract and ¶0029 teaches a method of reconstructing a 3D voxel-based visual hull model using input images of an object captured by a multi view camera and converting the 3D voxel-based visual hull model into a triangulate mesh model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s triangulate mesh for Dyshlyuk’s voxels of computer implemented method. One of ordinary skill in the art would know converting the 3D voxel-based visual hull model into a triangulated mesh model for constructing 3D voxel based simulation models are required to for computational models of 3D images.

Claims 6-8, 12-13, 19-21, 26, 32, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dyshlyuk in view of Crouse (US 20140343858 A1, “Crouse”).

Regarding claim 6, which depends on claim 1,
Dyshlyuk further discloses comprises:
to establish a fluid phase distribution according to user-specified conditions (¶0049 - Based on the obtained equilibrium distribution of fluids (oil, stratum water) the total distribution 16 of the wettability parameter W(A) is determined ¶0072-¶0073-based on initial values for critical R’ chosen by user).
Dyshlyuk fails to disclose performing a drainage simulation.
Crouse in ¶0154 teaches a drainage simulation for computer implemented simulation of fluid distribution of immiscible fluids water and oil in pore spaces of rock geometry and when water flow rate becomes non-zero and a drainage simulation is more accurate approach.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154)
Regarding claim 7, which depends on claim 6,
Dyshlyuk discloses in ¶0041 using laboratory information and comparing with calculated area but fails to disclose wherein the user-specified conditions are selected from the group consisting of representative of reservoir conditions.
Crouse teaches user-specified conditions are selected from the group consisting of representative of reservoir conditions (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyshlyuk’s user specified conditions to include Crouse’s reservoir conditions to compare calculations and measurements to have a more reliable and practical model.
Regarding claim 8, which depends on claim 7,
Dyshlyuk fails to disclose wherein performing drainage simulation further comprises simulating drainage using a fluid computational technique to establish fluid phase distribution for user-specified conditions through the rock sample representation.
Crouse teaches performing drainage simulation further comprises simulating drainage (¶0154) using a fluid computational technique (¶0025) to establish fluid phase distribution for user-specified conditions through the rock sample representation (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154).
Regarding claim 12, which depends on claim 1,
Dyshlyuk  discloses wherein a discrete surface (¶0031- selection of boundary voxels is necessary for creation of a discrete representation of the desired surface 5) and one or more fluid elements (e.g., ¶0002 two immiscible liquids¶0021-oil and water) are in communication (e.g., oil and water are in direct contact with rock surface), and local wettability determinations are made that depend on the local properties of mineral type (at least figs1-2: 7-8 mineral analysis to calculate wettability also e.g.,¶0034), fluid properties (¶0034-such as density), fluid composition (e.g., oil and water), capillary pressure (e.g.,¶0062), and disjoining pressure (e.g.,¶0062); and wherein wettability alteration is iteratively (¶0072 iteratively selecting and adjusting R’ and checking W based on surface curvature using computer simulation) performed followed by fluid phase redistribution (redistribution of water on the surface followed adsorption of polar oil components), with the wettability alteration repeated until the measured by a subsequent repetition not significantly changing values of determined contact angles (¶0072-as a result of the simulation and after adjusting iterations the parameter R′ is selected making it possible to approximate simulating results to the similar experimental results in the best way and determining wettability alteration and ¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle).
Dyshlyuk fails to disclose until the computing system detects a convergence measured by a subsequent repetition not significantly changing values.
Crouse in ¶0014 and ¶0157 teaches until the computing system detects a convergence measured (simulating until the effective permeabilities converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do Dyshlyuk’s iteration of R’ values until the computing system detects a convergence measured by a subsequent repetition not significantly changing values as taught by Crouse. One of ordinary skill in the art would know repeating the simulation to converge to a subsequent value not changing is a more accurate simulation approach allowing simulation reproduce test situation (Crouse ¶0157).
Regarding claim 13, which depends on claim 1,
Dyshlyuk at least in Figs.1-2 and abstract discloses wherein simulating comprises:
simulating behavior through a reservoir rock adjacent a gas or oil well, and wherein determining flow behavior comprises the method for determining the wettability alteration of the physical rock sample.
Dyshlyuk fails to disclose multi-phase flow adjacent a gas or oil well.
Crouse teaches multi-phase flow (¶0004- techniques for simulating multi-species flow through porous media and ¶0022 using a lattice gas simulation that employs a Lattice Boltzmann formulation. The traditional lattice gas simulation assumes a limited number of particles at each lattice site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dyshlyuk’s computer implemented method to include multi-phase flow adjacent a gas or oil well as taught by Crouse to include real conditions multi-phase flow adjacent a gas or oil well to make these simulations more practical and reliable.
Regarding claim 19, which depends on claim 14,
Dyshlyuk further discloses one or more processors perform simulation to establish a fluid phase distribution according to user-specified  to establish a fluid phase distribution according to user-specified conditions (¶0049 - Based on the obtained equilibrium distribution of fluids (oil, stratum water) the total distribution 16 of the wettability parameter W(A) is determined ¶0072-¶0073-based on initial values for critical R’ chosen by user) but fails to disclose perform a drainage simulation.
Crouse in ¶0154 teaches a drainage simulation for computer implemented simulation of fluid distribution of immiscible fluids water and oil in pore spaces of rock geometry and when water flow rate becomes non-zero and a drainage simulation is more accurate approach.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154)
Regarding claim 20, which depends on claim 19,
Dyshlyuk discloses in ¶0041 using laboratory information and comparing with calculated area but fails to disclose wherein the user-specified conditions are selected from the group consisting of representative of reservoir conditions.
Crouse teaches user-specified conditions are selected from the group consisting of representative of reservoir conditions (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dyshlyuk’s user specified conditions to include Crouse’s reservoir conditions to compare calculations and measurements to have a more reliable and practical model.
Regarding claim 21, which depends on claim 20,
Dyshlyuk further discloses wherein instructions to perform drainage simulation further configure the one or more processors: simulate drainage using a fluid computational technique to establish fluid phase distribution for user-specified conditions through the rock sample representation (¶0049 - Based on the obtained equilibrium distribution of fluids (oil, stratum water) the total distribution 16 of the wettability parameter W(A) is determined ¶0072-¶0073-based on initial values for critical R’ chosen by user).
Dyshlyuk fails to disclose herein instructions to perform drainage simulation further configure the one or more processors: simulate drainage using a fluid computational technique to establish fluid phase distribution
Crouse teaches performing drainage simulation further comprises simulating drainage (¶0154) using a fluid computational technique (¶0025) to establish fluid phase distribution for user-specified conditions through the rock sample representation (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154)
Regarding claim 26, which depends on claim 14,
Dyshlyuk  discloses wherein wettability alteration is iteratively performed followed by fluid phase redistribution, with the wettability alteration repeated until the measured by a subsequent repetition not significantly changing values of determined contact angles (¶0072-as a result of the simulation and after adjusting iterations the parameter R′ is selected making it possible to approximate simulating results to the similar experimental results in the best way and determining wettability alteration and ¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle).
Dyshlyuk fails to disclose until the computer system detects a convergence measured by a subsequent repetition not significantly changing values.
Crouse in ¶0014 and ¶0157 teaches until the computing system detects a convergence measured (simulating until the effective permeabilities converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do Dyshlyuk’s iteration of R’ values until the computing system detects a convergence measured by a subsequent repetition not significantly changing values as taught by Crouse. One of ordinary skill in the art would know repeating the simulation to converge to a subsequent value not changing is a more accurate simulation approach allowing simulation reproduce test situation (Crouse ¶0157).
Regarding claim 32, which depends on claim 27,
Dyshlyuk further discloses comprises instructions to:
receive user specified conditions; and perform a simulation to establish a fluid phase distribution according to the received user-specified conditions (¶0049 - Based on the obtained equilibrium distribution of fluids (oil, stratum water) the total distribution 16 of the wettability parameter W(A) is determined ¶0072-¶0073-based on initial values for critical R’ chosen by user).
Dyshlyuk fails to disclose perform a drainage simulation to establish a fluid phase distribution according to the received user-specified conditions.
Crouse teaches performing drainage simulation further comprises simulating drainage (¶0154) using a fluid computational technique (¶0025) to establish fluid phase distribution for user-specified conditions through the rock sample representation (¶0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154)
Regarding claim 37, which depends on claim 27,
Dyshlyuk  discloses wherein wettability alteration is iteratively (¶0072 iteratively selecting and adjusting R’ and checking W based on surface curvature using computer simulation) performed followed by fluid phase redistribution (redistribution of water on the surface followed adsorption of polar oil components), with the wettability alteration repeated until the measured by a subsequent repetition not significantly changing values of determined contact angles (¶0072-as a result of the simulation and after adjusting iterations the parameter R′ is selected making it possible to approximate simulating results to the similar experimental results in the best way and determining wettability alteration and ¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle).
Dyshlyuk fails to disclose until the computing system detects a convergence measured by a subsequent repetition not significantly changing values.
Crouse in ¶0014 and ¶0157 teaches until the computing system detects a convergence measured (simulating until the effective permeabilities converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do Dyshlyuk’s iteration of R’ values until the computing system detects a convergence measured by a subsequent repetition not significantly changing values as taught by Crouse. One of ordinary skill in the art would know repeating the simulation to converge to a subsequent value not changing is a more accurate simulation approach allowing simulation reproduce test situation (Crouse ¶0157).
Regarding claim 38, which depends on claim 1,
Dyshlyuk  discloses wherein wettability alteration is iteratively (¶0072 iteratively selecting and adjusting R’ and checking W based on surface curvature using computer simulation) performed followed by fluid phase redistribution (redistribution of water on the surface followed adsorption of polar oil components), with the wettability alteration repeated until the measured by a subsequent repetition not significantly changing values of determined contact angles (¶0072-as a result of the simulation and after adjusting iterations the parameter R′ is selected making it possible to approximate simulating results to the similar experimental results in the best way and determining wettability alteration and ¶0046-Wettability of each mineral can be measured separately using the methods for measuring a contact angle).
Dyshlyuk fails to disclose until the computing system detects a convergence measured by a subsequent repetition not significantly changing values.
Crouse in ¶0014 and ¶0157 teaches until the computing system detects a convergence measured (simulating until the effective permeabilities converge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do Dyshlyuk’s iteration of R’ values until the computing system detects a convergence measured by a subsequent repetition not significantly changing values as taught by Crouse. One of ordinary skill in the art would know repeating the simulation to converge to a subsequent value not changing is a more accurate simulation approach allowing simulation reproduce test situation (Crouse ¶0157).

Claims 9, 22, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dyshlyuk in view of Crouse and KIM (US 20170198573 A1, “KIM”).

Regarding claim 9, which depends on claim 1,
Dyshlyuk discloses wherein performing drainage simulation further comprises performing a local curvature calculation (e.g., ¶0063 and Eq.4 to calculate curvature of film and R1 R2 are the main radii of the curvature of the oil-water phase interface and R is the effective local curvature of the surface, ¶0068 different methods to determine local curvature of the surface at each point of surface A) at each surface in the rock sample representation; and
Dyshlyuk discloses (Eq.4 and ¶0062-¶0064) that two forces of gravity and disjoining pressures and calculating local curvature R1/R2 based on the sum of forces,
but fails to disclose performing drainage simulation, and applying results of the local curvature calculation to calculate the local capillary pressure at every surface location.
Crouse in ¶0154 teaches a drainage simulation for computer implemented simulation of fluid distribution of immiscible fluids water and oil in pore spaces of rock geometry and when water flow rate becomes non-zero and a drainage simulation is more accurate approach.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse’s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154)
KIM teaches applying results of the local curvature calculation to calculate the local capillary pressure at every surface location (¶0080 and Eq. 1, r1 is curvature or pore radius and Pc capillary pressure).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply results of the local curvature calculation to calculate the local capillary pressure at every Dyshlyuk’s surface location as taught by KIM for estimating water trapping in pore structure and therefore more accurate results (KIM- ¶0008). 
Regarding claim 22, which depends on claim 14,
Dyshlyuk discloses wherein instructions to perform simulation further configure the one or more processors:
perform a local curvature (e.g., ¶0063 and Eq.4 to calculate curvature of film and R1 R2 are the main radii of the curvature of the oil-water phase interface and R is the effective local curvature of the surface, ¶0068 different methods to determine local curvature of the surface at each point of surface A) at each surface in the rock sample representation; and
Dyshlyuk discloses (Eq.4 and ¶0062-¶0064) that two forces of gravity and disjoining pressures and calculating local curvature R1/R2 based on the sum of forces but fails to disclose performing drainage simulation, and applying results of the local curvature calculation to calculate the local capillary pressure at every surface location.
Dyshlyuk discloses (Eq.4 and ¶0062-¶0064) that two forces of gravity and disjoining pressures and calculating local curvature R1/R2 based on the sum of forces,
but fails to disclose performing drainage simulation, and applying results of the local curvature calculation to calculate the local capillary pressure at every surface location.
Crouse in ¶0154 teaches a drainage simulation for computer implemented simulation of fluid distribution of immiscible fluids water and oil in pore spaces of rock geometry and when water flow rate becomes non-zero and a drainage simulation is more accurate approach.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse‘s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154)
KIM teaches applying results of the local curvature calculation to calculate the local capillary pressure at every surface location (¶0080 and Eq. 1, r1 is curvature or pore radius and Pc capillary pressure).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply results of the local curvature calculation to calculate the local capillary pressure at every Dyshlyuk’s surface location as taught by KIM for estimating water trapping in pore structure and therefore more accurate results (KIM- ¶0008). 
Regarding claim 33, which depends on claim 27,
Dyshlyuk discloses wherein instructions to perform drainage simulation further comprises instructions to perform a local curvature calculation (e.g., ¶0063 and Eq.4 to calculate curvature of film and R1 R2 are the main radii of the curvature of the oil-water phase interface and R is the effective local curvature of the surface, ¶0068 different methods to determine local curvature of the surface at each point of surface A) at each surface in the rock sample representation; and
Dyshlyuk discloses (Eq.4 and ¶0062-¶0064) that two forces of gravity and disjoining pressures and calculating local curvature R1/R2 based on the sum of forces but fails to disclose performing drainage simulation, and applying results of the local curvature calculation to calculate the local capillary pressure at every surface location.
Dyshlyuk discloses (Eq.4 and ¶0062-¶0064) that two forces of gravity and disjoining pressures and calculating local curvature R1/R2 based on the sum of forces,
but fails to disclose performing drainage simulation, and applying results of the local curvature calculation to calculate the local capillary pressure at every surface location.
Crouse in ¶0154 teaches a drainage simulation for computer implemented simulation of fluid distribution of immiscible fluids water and oil in pore spaces of rock geometry and when water flow rate becomes non-zero and a drainage simulation is more accurate approach.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Crouse‘s drainage simulation for Dyshlyuk’s computer implemented simulation method. One of ordinary skill in the art would know in drainage simulation a rock is initially fully saturated with water and oil is pushed into the pore space on one side with an incrementally increasing pressure such that the final pressure corresponds to the pressure under reservoir conditions and result of such a drainage test is a relation between the Capillary pressure and the corresponding water saturation and can then be used as the starting point of a relative permeability test and distribution of the water component can be used as the initial water distribution of the relative permeability test and therefore is more accurate approach (Crouse- ¶0154)
KIM teaches applying results of the local curvature calculation to calculate the local capillary pressure at every surface location (¶0080 and Eq. 1, r1 is curvature or pore radius and Pc capillary pressure).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply results of the local curvature calculation to calculate the local capillary pressure at every Dyshlyuk’s surface location as taught by KIM for estimating water trapping in pore structure and therefore more accurate results (KIM- ¶0008). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856